 

EXHIBIT 10.44
 
SECOND AMENDMENT TO THE ENGLOBAL 401(k) PLAN
WHEREAS, ENGlobal Engineering, Inc. (hereinafter, the "Employer") maintains the
ENGlobal 401(k) Plan;
WHEREAS, the Employer has the right to amend the Plan pursuant to Section 11.1
of the Basic Plan Document; and
WHEREAS, the Employer now desires to amend the Plan, in connection with the
merger of the Control Dynamics International, LP 401(k) Plan and the ENGlobal
401(k) Plan, to preserve protected benefits.
NOW, THEREFORE, effective as of August 2, 2010, the Employer hereby amends the
ENGlobal 401(k) Plan in the following respects:
1.    The following Item 3 is added to the Protected Benefits Addendum to the
Adoption Agreement:
3.    Employer contribution accounts transferred from the Control Dynamics
International, LP 401(k) Plan shall be subject to a 2-year cliff vesting
schedule. However, the employer contribution accounts of Participants who
terminated employment prior to the merger of the Control Dynamics International,
LP 401(k) Plan and the ENGlobal 401(k) Plan are subject to the following vesting
schedule: 1 year of service-0%, 2 years-20%, 3 years-40%, 4 years-60%, 5
years-80%, 6 years-100%.
Also, a Participant may take an in-service withdrawal from any employer
contribution account transferred from the Control Dynamics International, LP
401(k) Plan upon the attainment of age 40 and the completion of 5 years of
participation.
2.    In all other respects, the terms of this Plan are hereby ratified and
confirmed.
IN WITNESS WHEREOF, the Employer has caused this Second Amendment to be executed
in duplicate counterparts, each of which shall be considered as an original, as
of the date set forth below.
 
 
 
ENGLOBAL ENGINEERING, INC.
             /s/ Jean Whitaker
By:      /s/ Natalie S. Hairston
Witness
 
 
Title:        Secretary
 
 
Date:        August 4, 2010

 
 

1